Per Curiam.
Bernard Rosenberg, a boy about sixteen years old, while riding on a bicycle on Coles street, in Jersey City, was run down and injured by an automobile belonging to the defendants. The present suit was brought to recover compensation for the injuries received by the boy and for the expenses and losses as the result of the boj-’s injuries incurred by his mother, with whom he was living, his father being dead. The trial resulted in an award to the boy of $2,150 and to the mother of $350, and the only contention made before us on the argument' under the present rule is that the amount awarded to the boy is excessive.
Our examination of the testimony in the cause leads us to the conclusion that, although the award is extremely liberal in view of the character of the boy’s injuries, yet it is not so clearly excessive as to justify us in setting it aside.
The rule to show cause will therefore be discharged.